Order, Supreme Court, New York County (Eileen Bransten, J.), entered December 14, 2005, which granted defendant hospital’s motion pursuant to CPLR 3126 to dismiss the complaint, unanimously affirmed, without costs.
The complaint was properly dismissed because of plaintiffs failure, without reasonable excuse, to comply with the court’s numerous orders directing her to serve bills of particulars identifying the alleged malpractice or negligence of each defendant separately (CPLR 3042 [d]; 3126; see Kihl v Pfeffer, 94 NY2d 118, 123 [1999]; Siegman v Rosen, 270 AD2d 14, 15 [2000]). Plaintiff’s eventual discontinuance of the action as against all of the defendants except the hospital, not fully effectuated until after the hospital made the instant motion to dismiss, does not render the disobedience excusable or academic. Concur—Mazzarelli, J.P., Andrias, Gonzalez, Catterson and Malone, JJ.